DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The reply received on 09 March 2022 has been entered. Claim 5 has been cancelled, new claim 20 has been added and claim 19 was previously withdrawn from consideration. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1-4, 6-16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0061903 A1 to Kohara et al. (Kohara).
In reference to claim 1, Kohara discloses a close-coupled catalytic article for the treatment of an exhaust gas (interpreted as intended use, however see par. 0143), the article comprising an upstream substrate (2, Fig. 1) and a downstream substrate (3, Fig. 1), wherein the upstream substrate is spaced apart from the downstream substrate, wherein the upstream substrate comprises a first three-way catalyst (TWC) composition and the downstream substrate comprises a second TWC composition (par. 0147), the first and second TWC compositions each comprising an oxygen storage component (par. 0147), wherein a loading of the OSC in the downstream substrate is greater than a loading of the OSC in the upstream substrate (see pars. 0148-0149; also see Ce-Zr compositions in Tables 1-4, Example 1 and 3), and is at least 2.2 g/in3 (par. 0043; 200g/L is equal to 3.28 g/in3), wherein the upstream substrate is spaced apart from the downstream substrate (see Fig. 1), but fails to explicitly disclose the particular distance. However, Kohara discloses is preferable that the second substrate is sufficiently close to the first substrate such that it is easily warmed (par. 0143). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have selected the particular distance as a matter of routine experimentation to arrive at a distance that is sufficient to provide for easy warming, as taught by Kohara. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05).
In reference to claim 2, the modified Kohara teaches the close-coupled catalytic article according to claim 1, wherein the loading of the OSC in the downstream substrate is from 2.2 to 4 g/in3 (par. 0043; 200g/L is equal to 3.28 g/in3).
In reference to claim 3, the modified Kohara teaches the close-coupled catalytic article according to claim 1, wherein the loading of the OSC in the upstream substrate is from 0.5 to 2 g/in3, (par. 0048; a range of 0.08 to 3.28 is disclosed).
In reference to claim 4, the modified Kohara teaches the close-coupled catalytic article according to claim 1, wherein the loading of the OSC in the upstream substrate is at least 0.4 g/in3 lower than the loading in the downstream substrate (see Tables 1-2 77 and 30 g/L vs. 35 and 20 g/L).
In reference to claim 6, the modified Kohara teaches the close-coupled catalytic article according to claim 1, wherein a ratio of a volume of the upstream substrate to a volume of the downstream substrate is from 2:1 to 1:2 (pars. 0186, 0191; 550cc vs 1002cc).
In reference to claim 7, the modified Kohara teaches the close-coupled catalytic article according to claim 1 wherein the total content of OSC in the downstream substrate is greater than the total content of OSC in the upstream substrate (pars. 0186, 0191; Tables 3-4).
In reference to claim 8, the modified Kohara teaches the close-coupled catalytic article according to claim 1, wherein the first and/or the second TWC compositions each comprise one or more platinum group metals selected from Pd, Pt and Rh on a support (pars. 0037, 0046).
In reference to claim 9, the modified Kohara teaches the close-coupled catalytic article according to claim 8, wherein the support for the platinum group metals is selected from the group consisting of alumina (par. 0105), silica-alumina, alumino-silicates, alumina-zirconia, alumina-ceria and alumina-lanthanum.
In reference to claim 10, the modified Kohara teaches the close-coupled catalytic article according to claim 1, wherein the OSC of the first and second TWCs each independently comprise ceria or a cerium-containing mixed oxide (pars. 0072-0094).
In reference to claim 11, the modified Kohara teaches the close-coupled catalytic article according to claim 1, wherein the OSC of the first and second TWCs each independently are selected from the group consisting of cerium oxide, a ceria-zirconia mixed oxide, and an alumina-ceria-zirconia mixed oxide (pars. 0072-0094).
In reference to claim 12, the modified Kohara teaches the close-coupled catalytic article according to claim 10 wherein the total cerium content in the downstream substrate is greater than the total cerium content in the upstream substrate (see Tables 1-4).
In reference to claim 13, the modified Kohara teaches the close-coupled catalytic article according to claim 12 wherein the total cerium content in the downstream substrate is at least 35% greater than the total cerium content in the upstream substrate (see Tables 1-4).
In reference to claim 14, the modified Kohara teaches the close-coupled catalytic article according to claim 1, wherein first and or second substrates are each a flow-through monolith (par. 0042).
In reference to claim 15, the modified Kohara teaches the close-coupled catalytic article according to claim 1, provided in a single can or housing (see Fig. 1).
In reference to claim 16, the modified Kohara teaches an exhaust gas treatment system comprising the close-coupled catalytic article according to claim 1 (see par. 0002).
In reference to claim 18, the modified Kohara teaches a gasoline engine comprising the exhaust gas treatment system according to claim 16 (par. 0029).
In reference to claim 20, the modified Kohara teaches the close-coupled catalytic article according to claim 1, wherein the catalytic article is not under the floor (since the claim is directed to a “catalytic article” alone and not a vehicle, this limitation is interpreted as intended use – since the article of the modified Kohara is capable of the use it meets the limitation of the claim).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified Kohara as applied to claim 16 above, and further in view of US 2001/0007192 A1 to Suzuki et al. (Suzuki).
In reference to claim 17, the modified Kohara teaches the exhaust gas treatment system according to claim 16 but fails to explicitly disclose oxygen sensors. However, the system of Kohara is designed to operate with an oscillating air/fuel ratio (pars. 0144-0146). Additionally, Suzuki discloses a similar system with three-way catalysts (see Fig. 1) and further comprising first (18) and second (20) oxygen sensors arranged to monitor oxygen levels across the upstream substrate. It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sensors disclosed by Suzuki into the system of Kohara. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as Suzuki teaches the use of oxygen sensors for air/fuel feedback control is well-known (par. 0004).
Response to Arguments
Applicant's arguments filed on 09 March 2022 have been fully considered but they are not persuasive. Firstly, on p. 6 of the reply Applicant argues that Kohara does not disclose a catalyst in a close-coupled position. However, the claims are directed to a catalytic article alone. No vehicle is claimed from which a reference point for a particular placement of the article could be identified. Thus, the term “close-coupled” is interpreted as merely describing the intended use of the catalytic article and the claim only requires an article that is structurally capable of the use. Secondly, Applicant argues that the OSC loading of 0.08-3.28 g/in3 disclosed Kohara is “too broad” to anticipate the open-ended range of “at least 2.2g/ in3”. MPEP 2131.03 states "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art" and “"[T]he disclosure of a range is no more a disclosure of the end points of the range than it is each of the intermediate points" and thus Kohara meets the limitation.  Additionally, Applicant has not prevented any specific evidence that the claimed loading is critical and/or provides for unexpected results and thus the rejection is proper and remains.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
21 March 2022